Opinion issued August 20, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00214-CV
                            ———————————
                         JESTINA BUFORD, Appellant
                                         V.
STERLING POINT APARTMENTS/ STERLING POINT MANAGEMENT
                     TEAM, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1125936


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s final summary judgment signed on

March 22, 2019. Appellant’s brief was originally due on April 29, 2019. On May

22, 2019, we issued a notice advising appellant that unless the brief was filed within

ten days, we might dismiss the appeal for want of prosecution. Appellant neither
timely filed a brief nor requested an extension. See TEX. R. APP. P. 38.8(a)(1)

(appellate court may dismiss for want of prosecution for failure to file appellant’s

brief).

          Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                    PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                            2